Citation Nr: 0621817	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-41 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial, compensable rating for 
service-connected tension headaches.

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to October 1968.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of April 2003 and September 2004 
rating decisions.

In the April 2003 rating decision, the RO, inter alia, denied 
service connection for headaches and for PTSD, and the 
veteran was notified of the decision in a May 2003 decision 
letter.  The veteran filed a notice of disagreement (NOD) 
with both denials of service connection in May 2004.

In the September 2004 rating decision, the RO granted service 
connection and assigned an initial, noncompensable disability 
rating for tension headaches, effective August 16, 2002.

Later in September 2004, the RO issued a statement of the 
case (SOC) with respect to the claim for service connection 
for PTSD.  In November 2004, the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) on this issue.

In the November 2004 VA Form 9 for PTSD, the veteran also 
filed his NOD with respect to the initial, noncompensable 
rating assigned for tension headaches.  In February 2005, the 
RO issued an SOC on this issue.  The veteran filed a 
substantive appeal (via a VA Form 9) in April 2005.

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.



REMAND

On his November 2004 and April 2005 VA Forms 9, the veteran 
checked a box indicating that he wanted to be scheduled for a 
hearing before a Member of the Board (Veterans Law Judge) at 
the RO (travel board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge, at 
the RO, pursuant to his November 2004 and 
April 2005 requests.  The RO should 
notify the appellant and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2005).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 




12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


